NUMBER 13-08-00630-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                               IN RE ANTONIO BEJARAN, JR.


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                     Before Justices Yañez, Rodriguez, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, Antonio Bejaran, Jr., filed a petition for writ of mandamus on March 3, 2008,

seeking relief from an order directing the withdrawal of funds from relator’s inmate trust

account.2 The Court requested and received a response from the real party in interest, the

State of Texas, by and through the Criminal District Attorney in and for Cameron County,

Texas. Relator has filed a reply to this response.


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
          This cause was originally docketed in this Court as a crim inal m atter. See In re Bejaran, No.
13-08-00117-CR, 2008 Tex. App. LEXIS ___, at *1 (Tex. App.–Corpus Christi Nov. 12, 2008, orig. proceeding)
(per curiam ) (m em . op.).
       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the reply thereto, is of the opinion that relator has not shown himself

entitled to the relief sought. Mandamus relief is proper only to correct a clear abuse of

discretion when there is no adequate remedy by appeal. See In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.

1992). The relator has the burden of establishing both prerequisites to mandamus relief.

In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). This burden is a

heavy one. See In re Epic Holdings, Inc., 985 S.W.2d 41 (Tex. 1998)

        In the instant case, relator has failed to meet this burden. The petition for writ of

mandamus and accompanying documents do not establish a clear abuse of discretion by

the trial court. See generally TEX . R. APP. P. 52.3(h), 52.3(k), 52.7. Moreover, relator has

not demonstrated that he lacks an adequate remedy by appeal. See In re Johnson, No.

AP-75,898, slip. op. ¶ 22 (Tex. Crim. App. Oct. 29, 2008) (orig. proceeding), available at

http://www.cca.courts.state.tx.us/OPINIONS/HTMLOPINIONINFO.ASP?OPINIONID=17

534; Reed v. State, No. 04-07-00004-CV, 2008 Tex. App. LEXIS 5085, at *20 (Tex.

App.–San Antonio July 9, 2008, no pet.) (op.); Abdullah v. State, 211 S.W.3d 938, 940-41

(Tex. App.–Texarkana 2007, no pet.).

       Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P.

52.8(a).


                                                         PER CURIAM


Memorandum Opinion delivered and filed
this 12th day of November, 2008.




                                             2